              Case 2:20-cv-00520-JAD-DJA Document 3 Filed 05/20/20 Page 1 of 5



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4       JAREAL EDWARDS,                                       Case No. 2:15-cv-00673-JAD-NJK
 5                                          Petitioner
               v.
 6
         JO GENTRY, et al.,
 7
                                         Respondents
 8
                                                                       and related case
 9       JAREAL EDWARDS,
10                                          Petitioner         Case No. 2:20-cv-00520-JAD-DJA
               v.
11
         WARDEN HOWELL, et al.,                              Order Consolidating Cases, Reopening
12                                                              Case, and Denying Motion for
                                         Respondents               Appointment of Counsel
13

14

15            Petitioner Jareal Edwards, a pro se Nevada prisoner, has commenced two habeas actions
16   under 28 U.S.C. § 2254 in the District of Nevada 1 challenging a 2013 state-court conviction and
17   sentence. 2 In March 2020, he filed a new habeas petition and motion for appointment of
18   counsel. 3 Because I find that Edwards’s two habeas actions involve common questions of law
19   and fact and good cause exists, I consolidate the cases and reopen the earlier-filed case. I also
20   deny his renewed motion for appointment of counsel without prejudice.
21                                              Background
22            In February 2013, Edwards pled guilty in Nevada state court to one count each of
23   conspiracy to commit robbery, robbery with use of a deadly weapon, and first-degree
24

25

26   1
         Case Nos. 2:15-cv-00673-JAD-NJK; 2:20-cv-00520-JAD-DJA.
27   2
         State of Nevada v. Edwards, Case No. C-12-280797-3.
     3
28       Case No. 2:20-cv-00520-JAD-DJA, ECF Nos. 1-1, 1-2.



                                                         1
             Case 2:20-cv-00520-JAD-DJA Document 3 Filed 05/20/20 Page 2 of 5



 1   kidnapping. 4 A judgment of conviction was entered on August 13, 2013, 5 and his one-year

 2   period for filing an appeal or state petition for writ of habeas corpus began to run. Without filing

 3   a direct appeal of his criminal case, Edwards filed a state habeas petition seeking post-conviction

 4   relief on June 16, 2014, which was denied. 6 The Nevada Supreme Court affirmed that denial

 5   and then issued a remittitur on April 7, 2015. 7

 6          Edwards filed a federal habeas petition on April 13, 2015. 8 Of the four grounds for relief

 7   that he pled in his federal petition, only one was exhausted, so I gave him three options: (1)

 8   abandon the three unexhausted claims and proceed on the exhausted claim; (2) return to state

 9   court to exhaust the three claims, and I would deny the federal petition without prejudice to his

10   ability to refile it; or (3) file a motion to stay and abey the exhausted federal habeas claims while

11   he exhausts his claims in state court. 9 Edwards chose the third option and moved to stay this

12   federal petition pending exhaustion of his unexhausted claims. 10 I granted his request in

13   September 2017. 11 Edwards was instructed to “move to reopen this case no later than 45 days

14   after exhaustion of his claims” and, if he intends to further amend his petition, “file a motion for

15   leave to amend along with the proposed verified amended petition.” 12 I explained that the case

16   was administratively closed but could be reopened after exhaustion so it would “then proceed

17   under the current docket number.” 13

18

19   4
       I take judicial notice of the proceedings in Edwards’s criminal and post-conviction matters in
     the Eighth Judicial District Court and Nevada appellate courts. The docket records of these
20   courts may be accessed by the public online at:
     https://www.clarkcountycourts.us/Anonymous/default.aspx and
21   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.
     5
22     Id.
     6
       Id.
23   7
       Id.
24   8
       Case No. 2:15-cv-00673-JAD-NJK, ECF No. 1.
     9
25     Id., ECF No. 9.
     10
        Id., ECF No. 12.
26   11
        Id., ECF No. 15.
27   12
        Id. at 6.
     13
28      Id.



                                                        2
             Case 2:20-cv-00520-JAD-DJA Document 3 Filed 05/20/20 Page 3 of 5



 1          While the federal habeas matter was pending, Edwards went back to state court and filed

 2   additional post-conviction petitions. 14 Those petitions were denied. He appealed the denials, but

 3   the Nevada Court of Appeals affirmed the state court’s rulings. 15

 4          On March 12, 2020, Edwards filed a new habeas petition and motion for appointment of

 5   counsel. 16 He provided the earlier case number when answering whether the new petition is “the

 6   first federal petition for writ of habeas corpus challenging this conviction.” 17

 7                                                Discussion

 8          Having reviewed the records in Edwards’s cases, I construe his new habeas petition as a

 9   request to reopen the earlier habeas case and file an amended petition. I find that the actions

10   involve common questions of law and fact and that good cause exists for consolidation. 18 The

11   practice in this district is to assign consolidated cases to the “judge to whom the earliest-filed

12   action is assigned.” 19 Because I am the district judge assigned to the earlier-filed case, the

13   assignment in the consolidated cases will not change. Once the earlier-filed case is reopened, a

14   new scheduling order will issue.

15          Turning to Edwards’s motion for appointment of counsel, I find no basis to appoint

16   counsel, and I deny the motion. There is no constitutional right to appointed counsel in a federal

17   habeas corpus proceeding. 20 However, an indigent petitioner seeking relief under 28 U.S.C.

18   § 2254 may request the appointment of counsel to pursue that relief, 21 and the court has

19   discretion to appoint counsel when the interests of justice so require. 22 The interests of justice so

20   14
        See State of Nevada v. Edwards, Case No. C-12-280797-3, available at
21   https://www.clarkcountycourts.us/Anonymous/CaseDetail.aspx?CaseID=9248216.
     15
        See Edwards v. State, Case Nos. 72555, 73115, 78181, available at
22   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.
     16
23      Case No. 2:20-cv-00520-JAD-DJA, ECF Nos. 1-1, 1-2.
     17
        ECF No. 1-1 at 2.
24   18
        See Fed. R. Civ. P. 42(a).
25   19
        LR 42-1(b).
     20
26      See Luna v. Kernan, 784 F.3d 640, 642 (9th Cir. 2015) (citing Lawrence v. Florida, 549 U.S.
     327, 336–37 (2007)).
27   21
        18 U.S.C. § 3006A(a)(2)(B).
     22
28      Id.



                                                       3
             Case 2:20-cv-00520-JAD-DJA Document 3 Filed 05/20/20 Page 4 of 5



 1   require “when the complexities of the case are such that denial of counsel would amount to a

 2   denial of due process.” 23 In the absence of such circumstances, a request for counsel is

 3   addressed to the sound discretion of the district court. 24 When a habeas petitioner has a good

 4   understanding of the issues and the ability to present forcefully and coherently his contentions,

 5   no attorney is legally required. 25

 6           This is the second time that Edwards has requested appointed counsel. 26 I denied the first

 7   request because his original petition was well-written and sufficiently clear in presenting his

 8   claims and the issues in this case are not complex; thus, he did not establish that the interests of

 9   justice require appointed counsel. 27 Edwards’s current motion fails to present any change in

10   circumstances under the “interests of justice” standard. Using a form motion without providing

11   any facts specific to his situation, Edwards alleges that “the issues in this case are complex and

12   [he] is unable to adequately present the claims without the assistance of counsel.” 28 This

13   conclusory allegation does not show why denial of counsel would amount to a denial of due

14   process. The new habeas petition is sufficiently clear in presenting the issues Edwards wishes to

15   bring, and the issues in this case are not particularly complex. The motion is thus denied.

16                                               Conclusion

17           IT IS THEREFORE ORDERED that Edwards’s Motion for Appointment of Counsel

18   [ECF No. 1-2] in 2:20-cv-00520-JAD-DJA is DENIED.

19           IT IS FURTHER ORDERED THAT the Clerk of Court is directed to:

20               •   REOPEN Case No. 2:15-cv-00673-JAD-NJK and CONSOLIDATE it with Case

21                   No. 2:20-cv-00520-JAD-DJA. The earlier-filed action, Case No. 2:15-cv-00673-

22                   JAD-NJK, is the base case, and all future filings must use the base case number.

23

24   23
        Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980).
     24
25      Id. (citing Dillon v. United States, 307 F.2d 445, 447 (9th Cir. 1962)).
     25
        LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987).
26   26
        Case No. 2:15-cv-00673-JAD-NJK, ECF No. 1-1 at 3.
27   27
        Id., ECF No. 4 at 2.
     28
28      Case No. 2:20-cv-00520-JAD-DJA, ECF No. 1-2 at 2.



                                                       4
           Case 2:20-cv-00520-JAD-DJA Document 3 Filed 05/20/20 Page 5 of 5



 1             •   SUBSTITUTE Warden Howell for Jo Gentry as the main respondent in the base

 2                 case.

 3             •   DESIGNATE Edwards’s petition for writ of habeas corpus, filed March 12,

 4                 2020, in 2:20-cv-00520-JAD-DJA as the operative pleading and designate it as

 5                 the “Second Amended Petition for Writ of Habeas Corpus” in the base case.

 6             •   ADMINISTRATIVELY CLOSE the latter-filed action, Case No. 2:20-cv-00520-

 7                 JAD-DJA.

 8
     Dated: May 20, 2020
 9

10                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  5
